Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see 3rd ¶ of page 8 – 1st ¶ of page 9, filed 05/13/2022, with respect to 35 U.S.C 103 rejection of Claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of Claims 1-15 has been withdrawn. 
Applicant's arguments/remarks, see 2nd ¶ of page 9, with respect to withdrawn claims 16 and 17, they claim patentably distinct species of figure 3 whereas other claims 1-15 and 18-20 are of the species of figure 4, thus will not be considered.
Applicant's arguments, see 3rd ¶ of page 9 – 1st ¶ of page 10, with respect to 35 U.S.C 103 rejection of Claim 18 have been fully considered but they are not persuasive. In response to applicant’s arguments/remarks generally stating that cited references, Bojja in particular, fail to disclose or suggest: “obtaining labeled scoring units, each labeled scoring unit being labeled as including an emotion or not including an emotion and for scoring units labeled as including an emotion, being labeled as reflecting emotional intensity or not reflecting emotional intensity; and training, using the labeled scoring units, a machine-learned classifier to predict an emotional intensity label”, because “sentiment classifier of Bojja is not an emotional intensity classifier & emotional intensity is not the same as sentiment”, the examiner respectfully disagree.
Bojja discloses: labeling messages [i.e. labeled scoring unit] as containing/having positive or negative sentiment. For example, constructive criticism, e.g. “you can do better”, may be labeled as “including an emotion” (¶ 0019 - 0020).
Bojja also discloses: determining degree/intensity of sentiment [i.e. reflection of emotional intensity] for scoring units [e.g. constructive criticism, e.g. “you can do better”] that are labeled as including an emotion. In ¶ 0019 Bojja describes as follows: The degree of sentiment can be a real number between +1 and −1, for example. A positive number (e.g., 0.7) can indicate positive sentiment, and a negative number (e.g., −0.4) can indicate negative sentiment. A more positive number (but less than or equal to +1) indicates a higher degree/intensity of positive sentiment. A more negative number (but greater than or equal to −1) indicates a higher degree/intensity of negative sentiment [i.e. exhibiting low, medium, or high intensity].
In response to Applicant’s arguments/remarks, see last ¶ of page 9, stating that “the sentiment labels cannot constitute both a label for emotion and a separate label reflecting intensity, the examiner respectfully disagree. As described above, Bojja describes messages being labeled as containing/having positive or negative sentiment [i.e. including an emotion], and being associated with degree/intensity of sentiment [i.e. reflecting emotional intensity].





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PG PUB 20170213138), hereinafter "Bojja", in views of Chatterjee.
Regarding Claim 18, Bojja discloses:
A method comprising: 
obtaining labeled scoring units (i.e. the system may obtain a set of chat messages [i.e. labeled scoring units] that is each labeled as having positive or negative sentiment) (¶ 0020), 
each labeled scoring unit being labeled as including an emotion or not including an emotion (i.e. each message [i.e. each labeled scoring unit] is labeled as having positive or negative sentiment [i.e. being labeled as including an emotion], and as having no sentiment [i.e. not including an emotion]) (¶ 0019 - 0020) and 
for scoring units labeled as including an emotion, being labeled as reflecting emotional intensity or not reflecting emotional intensity (i.e. for chat messages [i.e. scoring units] labeled as having positive or negative sentiment [i.e. including an emotion], they are being labeled as they have features reflecting degree of sentiment [i.e. emotional intensity]) (¶ 0019 - 0020); 
training, using the labeled scoring units, a machine-learned classifier to obtain an emotional intensity label (i.e. a machine learning model [i.e. a machine-learned classifier] is trained using chat messages [i.e. the labeled scoring units] that were labeled as having positive or negative sentiment to determine/predict a degree of positive or negative sentiment [i.e. emotional intensity label] of a received message authored by a user) (¶ 0006 and ¶ 0017); 
using the trained machine-learned classifier to obtain an emotional intensity label for a new transaction scoring unit (i.e. the trained machine learning model [i.e. the trained machine-learned classifier] is used in score of degree of positive or negative sentiment of a received message [i.e. a new transaction scoring unit]) (208 - Fig. 2, 308 – Fig. 3, ¶ 0006 and ¶ 0033 - 0034).
However, Bojja does not explicitly disclose:
to obtain, a confidence level for the emotional intensity label; and 
adding an emotional intensity tag to the new transaction scoring unit based on a value of the confidence level.
On the other hand, in the same field of endeavor, Chatterjee teaches:
using the trained machine-learned classifier to obtain an emotional intensity label for a new transaction scoring unit to obtain, a confidence level for the emotional intensity label (i.e. using trained sentiment module 146 [i.e. the trained machine-learned classifier, Opinion search engine 20 may obtain a set of sentiment score values [i.e. an emotional intensity label] and confidence [i.e. a confidence level] associated with the sentiment score values [i.e. for the emotional intensity label] for each electronic social media post [i.e. a new transaction scoring unit]) (20 & 146 - Fig. 2B, Column 3 Line # 5 – 11, Column 13 Line # 31 – 45, Column 20 Line # 33 - 39 and Column 34 Line # 3 - 9); and 
adding an emotional intensity tag to the new transaction scoring unit based on a value of the confidence level (i.e. based on the confidence levels, one or more of sentimental score values [i.e. an emotional intensity tag] may be assigned/added to the social media post [i.e. the new transaction scoring unit]) (Column 34 Line # 3 - 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bojja to include the feature to obtain, a confidence level for the emotional intensity label; and to add an emotional intensity tag to the new transaction scoring unit based on a value of the confidence level as taught by Chatterjee so that emotional/sentimental levels associated with messages/transactions may be assigned to the messages based on the confidence level associated with the determined emotional/sentimental levels (Column 34 Line # 3 - 48).








Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojja in views of Chatterjee as applied to claim 18 above, and further in view Goncalves.
Regarding Claim 19, Bojja and Chatterjee disclose all the features with respect to Claim 18 as described above.
However, the combination of Bojja and Chatterjee does not explicitly disclose:
wherein adding the emotional intensity tag to the new transaction scoring unit based on a value of the confidence level includes: adding a low intensity tag to the scoring unit when the confidence level falls in a low range; adding a high intensity tag to the scoring unit when the confidence level falls in a high range; and adding a medium intensity tag to the scoring unit when the confidence level falls outside the low range and the high range.
On the other hand, in the same field of endeavor, Goncalves teaches:
wherein adding the emotional intensity tag to the new transaction scoring unit based on a value of the confidence level includes: adding a low intensity tag to the scoring unit when the confidence level falls in a low range; adding a high intensity tag to the scoring unit when the confidence level falls in a high range; and adding a medium intensity tag to the scoring unit when the confidence level falls outside the low range and the high range (i.e. the emotional content identifier 116 can generate emotional content / emoticon [i.e. the emotional intensity tag] for the threaded message 112 [i.e. the new transaction scoring unit]; The confidence value 118 [i.e. confidence level] of the emotional content identifier 116 can be a numerical value from 1-100; the relative scores of the confidence value 118 of each of the individual message is used [i.e. based on a value of the confidence level] to show emoticons 224 [i.e. the emotional intensity tag] in different colors, size of the emoticons, intensity of the emoticons [i.e. adding a low/medium/high intensity tag to the scoring unit when the confidence level falls in a low/medium/high range]; For example, for an individual message emoticons 224 indicating a happy message, with a much higher score for the confidence value 118, may be shown by a glowing effect [i.e. adding a high intensity tag to the scoring unit when the confidence level falls in a high range]) (Fig. 2, ¶ 0020 and ¶ 0027)) (¶ 0020 and ¶ 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bojja and Chatterjee to include the feature wherein adding the emotional intensity tag to the new transaction scoring unit based on a value of the confidence level includes: adding a low intensity tag to the scoring unit when the confidence level falls in a low range; adding a high intensity tag to the scoring unit when the confidence level falls in a high range; and adding a medium intensity tag to the scoring unit when the confidence level falls outside the low range and the high range as taught by Goncalves so that intensity of emotional/sentimental tone determined for a message/transaction may be correlated to the level of confidence determined for the emotional/sentimental tone) (Abstract and ¶ 0020).




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojji in views of Chatterjee as applied to claim 18 above, and further in view of Makanawals in views of Sood.
Regarding Claim 20, Bojja and Chatterjee discloses all the features with respect to Claim 18 as described above.
However, the combination of Bojja and Chatterjee does not explicitly disclose:
wherein the machine-learned classifier is one classifier of a plurality of classifiers in a library and the method further comprises: providing a user interface configured to generate a rubric by: receiving selection of one or more scoring conditions, each scoring condition identifying a tag generated by a classifier in the library of classifiers, at least one of the one or more scoring conditions identifying the emotional intensity tag, for each identified tag, receiving selection of a value for the tag that satisfies the scoring condition, and for at least a tag some of the identified tags, receiving a weight for the tag; applying the rubric to scoring units of a plurality of transactions, wherein applying the rubric to a transaction of the plurality of transactions generates a score for the transaction.
On the other hand, in the same field of endeavor, Makanawala teaches:
wherein the machine-learned classifier is one classifier of a plurality of classifiers in a library (i.e. memory storing a list of functions/modules, e.g. queue prioritization module 2811a, recommended knowledgebase module 2814a, etc. [i.e. a library of classifiers]; queue prioritization module 2811a [i.e. a classifier] classify the sentiment associated with a message and generate a message sentiment score, and recommended knowledgebase module 2814a [i.e. a classifier] classify the articles and documents that may be helpful in resolving the problem of the customer) (Fig. 3, Fig. 5, ¶ 0028 - 0029, ¶ 0032, ¶ 0042 and ¶ 0045 - 0046) and 
the method further comprises: providing a user interface configured to generate a rubric (i.e. the system may provide a user interface 500 configured to generate parameter statements 501 [i.e. a rubric], e.g.  Message Source Score, Message Sentiment Score, etc., that are used in determining message priority level 505) (Fig. 5, ¶ 0061, ¶ 0063 and ¶ 0067) by: 
receiving selection of one or more scoring conditions (i.e. the system may receive selection for slide rules 502 that are associated with scoring parameters [i.e. one or more scoring conditions]) (502 – Fig. 5 and ¶ 0061), 
each scoring condition identifying a tag generated by a classifier in the library of classifiers (i.e. scoring parameters, e.g. message sentiment, customer level and service level agreement [i.e. each scoring condition],  identify a numeric score [i.e. a tag] generated by a function/module, e.g. queue prioritization module 2811a [i.e. a classifier], of the list of functions/modules 2811-2820 [i.e. the library of classifiers]; queue prioritization module 2811a [i.e. a classifier] classify the sentiment associated with a message and generate a message sentiment score [i.e. a tag] corresponding to message sentiment score parameter [i.e. scoring condition], and recommended knowledgebase module 2814a [i.e. a classifier] classify the articles and documents that may be helpful in resolving the problem of the customer) (Fig. 3, Fig. 5, ¶ 0028 - 0029, ¶ 0032, ¶ 0042 and ¶ 0045 - 0046), 
at least one of the one or more scoring conditions identifying the emotional intensity tag (i.e. queue prioritization module 2811a [i.e. a classifier] classify the sentiment associated with a message and generate a message sentiment score [i.e. the emotional intensity tag] corresponding to message sentiment score parameter [i.e. scoring condition]) (Fig. 3, Fig. 5, ¶ 0028 - 0029, ¶ 0032, ¶ 0042 and ¶ 0045 - 0046), 
for each identified tag, receiving selection of a value for the tag that satisfies the scoring condition (i.e. for each numeric score [i.e. for each identified tag], the system may receive a selection of a weight value 502, e.g. 1 or 0.5 [i.e. a value], for each parameter/numeric score [i.e. tag] that satisfies the scoring parameter, e.g. message sentiment score parameter [i.e. the scoring condition]) (502 - Fig. 5, ¶ 0045 and ¶ 0061), and 
for at least a tag some of the identified tags, receiving a weight for the tag (i.e. the system may receive a selection of weight values for the scoring parameters [i.e. receiving a weight for the tag]) (502 - Fig. 5, ¶ 0045 and ¶ 0061); 
applying the rubric to scoring units of a plurality of transactions, wherein applying the rubric to a transaction of the plurality of transactions generates a score for the transaction (i.e. queue prioritization system 2811 [i.e. a scoring engine] applies the parameter statements 501 [i.e. the stored rubric] to scores, e.g. message sentiment score, customer SLA score, etc. [i.e. scoring units], identified for a message [i.e. a transaction]  to generate the overall message score  [i.e. a score] for the message [i.e. the transaction]) (504 – Fig. 5, ¶ 0045 and ¶ 0061 - 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Bojja and Chatterjee to include the feature wherein the machine-learned classifier is one classifier of a plurality of classifiers in a library and the method further comprises: providing a user interface configured to generate a rubric by: receiving selection of one or more scoring conditions, each scoring condition identifying a tag generated by a classifier in the library of classifiers, at least one of the one or more scoring conditions identifying the emotional intensity tag, for each identified tag, receiving selection of a value for the tag that satisfies the scoring condition, and for at least a tag some of the identified tags, receiving a weight for the tag; applying the rubric to scoring units of a plurality of transactions, wherein applying the rubric to a transaction of the plurality of transactions generates a score for the transaction as taught by Makanawala so that the user may adjust parameters, e.g. weight values, for calculating the sentiment/emotion level associated with message via user interface (502 - Fig. 5, ¶ 0045 and ¶ 0061).
However, the combination of Bojja, Chatterjee and Makanawala does not explicitly disclose:
displaying a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period.
On the other hand, in the same field of endeavor, Sood teaches:
wherein the operations further include providing a dashboard interface that displays a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period (i.e. the system may provide a user interface [i.e. a dashboard interface] that displays average score [i.e. a trend score], wherein the average score [i.e. the trend score] is an average of the productivity scores [i.e. an aggregate of scores] for messages [i.e. transactions] occurred during a particular time period, e.g. a day, hour, etc.) (Fig. 14 and ¶ 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Makanawala to include the feature wherein the operations further include providing a dashboard interface that displays a trend score, the trend score being an aggregate of scores for transactions occurring during a trend period as taught by Sood in order to provide the user with the time-series of the scores associated the messages as a report (Fig. 14 and ¶ 0183).

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451